Case 2:20-cv-00194-RAJ-DEM Document 30 Filed 09/10/21 Page 1 of 2 PageID# 135




                      IN THE UNITED STATES DISTRICT COURT                            FILED
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Norfolk Division
                                                                                   SEP 1 0 2021

APRIL M.,                                                                     CLERK, U.S. DISTRICT COURT
                                                                                     NORFOLK, VA

                             Plaintiff


                                                       CIVIL ACTION NO.2:20cvl94



ANDREW SAUL,
COMMISSION OF
SOCIAL SECURITY ADMINISTRATION,

                             Defendant.



                                            ORDER


       Before the Court is the Magistrate Judge's Report and Recommendation on April M.'s

("Plaintiff) complaint for judicial review of the final decision of the Commissioner of Social

Security ("Defendant") denying Plaintiffs claim for supplemental security income benefits and

disability insurance benefits. On February 25, 2021, this matter was referred to a United States

Magistrate Judge pursuant to the provisions of28 U.S.C. Section 636(b)(1)(B)and(C),Rule 72(b)

ofthe Federal Rules ofCivil Procedure and Rule 72 ofthe Rules ofthe United States District Court

for the Eastern District of Virginia for a report and recommendation. On February 26, 2021,

Plaintiff was directed to file with 30 days a Motion for Summary Judgment with memorandum

supporting her contentions and containing a state of undisputed facts. (ECF No. 19). Plaintiff

failed to file a Motion for Summary Judgment, or otherwise respond to the Court's direction, by

the deadline date. On April 12, 2021, SSA moved to have the case dismissed for lack of

prosecution. (ECF Nos. 20-21). On May 4, 2021, the Court issued a Show Cause Order

directing her to show cause why her Complaint should not be dismissed for failure to prosecute or
Case 2:20-cv-00194-RAJ-DEM Document 30 Filed 09/10/21 Page 2 of 2 PageID# 136




to comply with the Rules and Order ofthe Court. (ECF No.23). Plaintifffailed to respond to the

Court's Show Cause Order within the time limit set out in the Order. On May 28,2021, after the

deadline date set out in the Show Cause Order, Plaintiff filed a motion for extension of time to

respond. (ECF No. 24). Plaintiffs motion did not, however, specify the time for the extension,

nor did it explain why the extension was being requested or why she failed to meet the previous

deadlines. On June 22,2021,the Court entered a second Order to Show Cause directing Plaintiff

to show cause within seven days (or June 29, 2021) why her Amended Complaint should not be

dismissed for failure to prosecute. (ECF No. 25).      On June 29, 2021, Plaintiff telephoned the

Court stating she would be filing another Motion for Extension of Time. On June 2, 2021, after

the third extension had expired. Plaintiff filed a letter response requesting 30-45 days to get her

"full medical history. In addition to being untimely, the letter was not certified as served on

opposing counsel. On July 6, 2021, the Magistrate Judge filed his report recommending that the

Defendant's Motion to Dismiss be granted and the instant action be dismissed. By copy of the

report, each party was advised of their right to file written objections to the findings and

recommendations the Magistrate Judge made. The Court has received no objections to the report

and the time for filing the same has expired.

       The Court does hereby ACCEPT the findings and recommendations set forth in the report

of the United States Magistrate Judge filed July 6, 2021, and it is therefore ORDERED that the

Commissioner's Motion to Dismiss is GRANTED and this case is DISMISSED,

       The Clerk shall mail a copy ofthis final Order to counsel for the parties.

       IT IS SO ORDERED.




Norfolk, Virginia                                                 Raymond X Ja^on
September Jq ,2021                                                United States District Judge
